DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the election of claims filed on 07/16/2021. Claims 1 – 18 are currently pending.
Election/Restrictions
Claims 6, 9 – 11, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/16/2021.
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 06/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/03/2021 is withdrawn.  Claims 6, 9 – 11, 17 and 18, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) require all the limitations of allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
.
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see discussion in Applicant specification of fig. 3 as “conventional” on page 7, bottom, and page 10, middle).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Preliminary Amendment
The preliminary amendment comprising abstract filed on Application filing date is accepted.  It is noted that the amended abstract is identified by the title “ABSTRACT” not being underlined.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Joel Gotkin on 10/13/2021.
The application has been amended as follows: 
Claims 12 and 15 have been amended to - -

12. (Currently amended) The fault-accommodating flow scheduling valve according to claim 1, further having a second inlet for flow of fluid into the valve, the second inlet being on the same side of the
when the differential pressure across the
when the differential pressure across the
15. (Currently amended) The fuel supply system according to claim 14, wherein each fault-accommodating flow scheduling valve further has a second inlet for flow of fluid into the valve, the second inlet being on the same side of the

when the differential pressure across [[each]] the primary valve member is above the threshold differential pressure such that the valve is open, the flow of fluid into the valve is through the first inlet from the mains fuel supply manifold and optionally through the second inlet from the cooling supply manifold; and 
when the differential pressure across the
Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Lee (US Patent 6748965 B2) does not teach in combination with the other claim limitations
In the independent claim 1, a flow scheduling valve having: a shuttle valve member on the inlet-side of the orifice and configured to seal the outlet from the first inlet when the shuttle valve member engages with an inlet-side sealing face of the orifice; second compression-loaded balance springs which act on the shuttle valve member, the first balance spring acting between a first side of the shuttle valve member and the primary valve member, and the second balance spring acting on an opposite, 
There was no teaching found to modify Lee to arrive at the claimed invention that would include changing Lee retainer 35 into a shuttle valve member; providing structure 35 with another spring; and configuring the device to satisfy the functional limitations of the last two paragraphs of claim 1.  Further the inlet poppet and orifice (21, 22) of the Lee structure appears to be inconsistent with the claimed invention.
Melnhof (EP1653132 A1) is another prior art that looks similar to the claimed invention.  However the embodiments of Melnhof does not teach among other missing features a shuttle valve member that can close the claimed flow scheduling valve if the primary spring fails.


Conclusion
The prior art made of record and not relied upon was found during the search is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                         
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741